DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 08/26/2021.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a medium and system for controlling progress of a game in which a user operates a first player object in which an attribute is set comprising executing the game including a first three-dimensional virtual space and at last one second three-dimensional virtual space with a first task being set for performance in the first three-dimensional virtual space, at least one second task being set for performance in the second three-dimensional virtual space, the second task being performed during a progress of the first task based on user operation.  Controlling a motion of the first player object based on the inputs of a player wherein a first function of permitting the first player object to execute a first motion corresponding to the set attribute and prohibiting the first player object from executing a second motion corresponding to a non-set attribute during progress of the first task in the first space the first motion being predefined for the set attribute of the player object and the second motion being the non-set attribute with at least one second player object having the non-set attribute and permitted to execute the second motion during the progress of the first task.  A second function permitting the first player object to execute the first motion corresponding to the set attribute and to execute the second motion corresponding to the non-set attribute depending on establishment of the predetermined condition during progress of the second task.  The second motion permitted execution during progress of the second task which is configured differently set by different players of the game.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/27/2021